   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 1 of 8 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION

AGTECH SCIENTIFIC, LLC,                    :
1077 Cane Ridge Rd., Paris, Kentucky 40361
                                           :
and,
                                           :
COLOR POINT, LLC,                            CIVIL ACTION NO. ________________
                                           :
                     Plaintiffs,
                                           : COMPLAINT FOR DECLARATORY
v.                                           RELIEF AND DAMAGES
                                               :
JEFF WADE DESIGNS, LLC
                                               :

                                               :
Serve Registered Agent:

Steven Mark Piascik
4470 Cox Road, Suite 250
Glen Allen, Virginia 23060

And

CENTREX TECHNICAL SALES, LLC


Serve Registered Agent:

T. Andrew Lingle
1600 Huguenot Road, Suite 119
Midlothian, VA 23113


                      Defendants.


                                NATURE OF THE ACTION
       1.     This is a civil action in which plaintiff AgTech Scientific, LLC (“AgTech”) and

Color Point, LLC (“Color Point”) (collectively, “Plaintiffs”) seek damages from Defendant Jeff

Wade Designs, LLC (“JWD”) related to its breach of an agreement to provide a hemp biomass


20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 2 of 8 - Page ID#: 2




stripping machine (the “Machine”) and to obtain a declaration of rights pursuant to F.R.C.P. 57

and 28 U.S.C. § 2001, et seq., concerning matters in actual controversy between Plaintiffs and

Defendant Centrex Technical Sales, LLC (“Centrex”) related to a mechanic’s lien threatened by

Centrex against Plaintiffs related to the Machine. Plaintiffs contracted with JWD for JWD to

design and build the Machine and provide it in time for the Fall 2019 harvest season. Plaintiffs

paid JWD over $2.6M related to the Machine, but JWD has not provided the Machine as

promised. As a result, Plaintiffs have been unable to use the Machine as expected and incurred

additional expenses as a result. Additionally, JWD has demanded over $1.2M more in payments

related to the Machine. This additional demand for payment exceeds the agreed-on contract

price and the value of the Machine that was delivered to Plaintiffs. Centrex claims that it

supplied JWD with materials related to the Machine and has threatened to file a mechanic’s lien

for over $350,000 against Plaintiffs’ property if they do not pay Centrex the amount it claims it is

owed.

                       THE PARTIES, JURISDICTION, AND VENUE

        2.     AgTech is a limited liability company organized under the laws of the state of

Kentucky. For diversity purposes, AgTech is a citizen of Nevada and Kentucky.

        3.     Color Point is a limited liability company organized under the laws of the state of

Kentucky. For diversity purposes, Color Point is a citizen of Nevada and Kentucky.

        4.     JWD is a Virginia limited liability company. On information and belief, none of

JWD’s members are citizens of Nevada or Kentucky.

        5.     Centrex is a Virginia limited liability company. On information and belief, none

of Centrex’s members are citizens of Nevada or Kentucky.




                                                 2
20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 3 of 8 - Page ID#: 3




        6.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), because there is

diversity of citizenship between Plaintiffs and Defendants and the amount in controversy exceeds

$75,000.

        7.      This Court has personal jurisdiction over both defendants because they both

transacted business in this judicial district. Venue is proper in this Court pursuant to 28 U.S.C. §

1391(b)(1) because the events and facts giving rise to the claims asserted herein occurred, in

whole or in part, in this judicial district, and the subject matter of the contract from which the

claims arise is located in this judicial district.

                            FACTS GIVING RISE TO COMPLAINT

        8.      Plaintiffs are in the industrial hemp farming, processing, and formulation

industry. To obtain usable biomass from the raw hemp plant, that usable biomass must be

removed or “stripped” from the stalks and branches of hemp plants.

        9.      Plaintiffs employed a large number of people to strip the usable biomass

manually.

        10.     The Machine was intended to strip useable biomass from the hemp plants and

automate the stripping process thereby decreasing the amount of manual labor necessary. Using

manual labor, on average it takes seventy man hours to strip 4,000 hemp plants. As represented

by JWD, the Machine would strip 4,000 hemp plants per hour with the assistance of up to 20

workers (man hours). Had the Machine worked as promised, Plaintiffs would have saved over

87,500 man hours based on the seven million plants stripped in 2019.

        11.     In early 2019, Plaintiffs contacted JWD about designing and building the

Machine.




                                                     3
20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 4 of 8 - Page ID#: 4




       12.     Plaintiffs explained to JWD the purpose for the Machine along with certain

necessary requirements and outputs for the Machine.

       13.     JWD confirmed that it understood Plaintiffs’ requirements and represented that it

had the technical skill and ability to design and build the Machine to Plaintiffs’ specifications.

       14.     The Machine was to be delivered to Plaintiffs’ property and assembled inside a

building where Plaintiffs perform operations related to their industrial hemp business at 1077

Cane Ridge Road, Paris, Kentucky.

       15.     The Machine is not a fixture.

       16.     In April, 2019, Plaintiffs and JWD reached an agreement that JWD would design

and build the Machine based on Plaintiffs’ requirements and specifications. The contract price

for the Machine was understood by Plaintiffs to be approximately $2 million.

       17.     Plaintiffs made their first payment to JWD on April 10, 2019, in the amount of

$200,000 from Color Point and $50,000 from AgTech for a total of $250,000.

       18.     JWD sent invoices to Plaintiffs and Plaintiffs paid those invoices. JWD’s

invoices substantially exceeded the contract price provided by JWD to design and build the

Machine. Based on JWD’s representations that the Machine would perform as expected and

meet Plaintiffs’ specifications, Plaintiffs paid the invoices. In total, Plaintiffs paid JWD

$2,433,860.53 between April 10, 2019 and August 28, 2019 for the Machine.

       19.     On July 1, 2019, JWD confirmed that it would deliver the Machine to Plaintiffs

no later than August 20, 2019. JWD also confirmed that the Machine would perform to

Plaintiffs’ specifications and expectations.

       20.     JWD did not deliver the Machine for use in Plaintiffs’ stripping operations until

after October 12, 2019.


                                                  4
20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 5 of 8 - Page ID#: 5




        21.    As a result of the delay in delivering the Machine, Plaintiffs were forced to delay

the harvest of hemp plants which resulted in the loss of harvestable plants. As a result of the

delayed harvest, Plaintiffs lost in excess of 200,000 pounds of hemp which, at a value of $10 per

pound, caused at least a $2 million loss to Plaintiffs.

        22.    Even after the Machine was delivered and assembled, it did not function as

represented by JWD and did not meet Plaintiffs’ specifications. In particular, the Machine would

not remove all of the hemp biomass as required, necessitated multiple passages through the

Machine, and additional manual labor to recover all useable biomass.

        23.    As a result, Plaintiffs hired workers to manually remove the hemp biomass during

the delay period the Machine was not operable.. This resulted in Plaintiffs having an unexpected

increased labor cost related to its operations of approximately $1.9 million based on the unsaved

87,000 man hours at Plaintiffs’ cost of $22.00 per hour for workers.

        24.    In a letter dated January 23, 2020, an attorney for JWD demanded payment from

Color Point in the amount of $1,230,029.18. This amount is based on invoices sent to Plaintiffs

from JWD. With this amount, JWD billed a total of over $3.6 million for a Machine that did not

work.

        25.    In a letter dated January 31, 2020, an attorney for Centrex threatened to file a

mechanic’s lien against Plaintiffs’ property related to an alleged debt owed by JWD to Centrex.

Centrex claims it is owed $351,373.40.

        26.    Plaintiffs never made any payments directly to Centrex or entered into any

agreement with Centrex related to the Machine.




                                                  5
20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 6 of 8 - Page ID#: 6




                                     COUNT 1
                         BREACH OF CONTRACT (AGAINST JWD)
          27.   Plaintiffs incorporate by reference all of the above paragraphs, as if fully set forth

herein.

          28.   Plaintiffs and JWD entered into a contract for JWD to design and build the

Machine based on Plaintiffs’ requirements and specifications.

          29.   Plaintiffs paid JWD $2,433,860.53, which was in excess of the contract price

agreed to between the parties.

          30.   The Machine as delivered by JWD did not meet the requirements and

specifications agreed to between the parties.

          31.   As a result, Plaintiffs have sustained damages.

                                  COUNT 2
                   DECLARATORY JUDGMENT (AGAINST CENTREX)
          32.   Plaintiffs incorporate by reference all of the above paragraphs, as if fully set forth

herein.

          33.   An actual case or controversy exists between Plaintiffs and Centrex with respect

to the demand for payment from Centrex in the amount of $351,373.40.

          34.   The Machine is not permanently incorporated with the building in which it is

located. It can be removed at any time.

          35.   There is no contract or agreement between Plaintiffs and Centrex related to the

Machine.

          36.   Consequently, any labor or materials furnished by Centrex to JWD are not

sufficient to form the basis for a mechanic’s lien under Kentucky law.

          37.   This Court has jurisdiction and power to determine whether the Kentucky

mechanic’s lien statute applies to the Machine under 28 U.S.C. § 2201 et seq.
                                                6
20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 7 of 8 - Page ID#: 7




        38.     Plaintiffs respectfully request a declaratory judgment from the Court that the

Machine is not subject to KRS 376.010, et seq. and that Centrex has no claim against Plaintiffs

for any amounts allegedly owed to Centrex by JWD and that Centrex has no right to assert a

mechanic’s lien on any of Plaintiffs’ property.

                                          JURY DEMAND

        39.     Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial

by jury on all issues triable of right by a jury.

        WHEREFORE, Plaintiffs respectfully request the following relief:

        1.      On Count 1, judgment in favor of Plaintiffs for damages related to JWD’s breach

of the contract in an amount to be determined at trial;

        2.      On Count 2, an order declaring that the Machine is not subject to the Kentucky

mechanic’s lien statute and the Centrex has not claim against Plaintiffs for any amounts allegedly

owed to it by JWD;

        3.      A trial by jury on all issues triable of right by a jury; and

        4.      Such further relief as the Court deems just and proper.




                                                        Respectfully submitted,

                                                        /s/ V. Brandon McGrath
                                                        V. Brandon McGrath
                                                        Dentons Bingham Greenebaum LLP
                                                        2350 First Financial Center
                                                        255 East Fifth Street
                                                        Cincinnati, Ohio 45202-4728
                                                        513.455.7641
                                                        brandon.mcgrath@dentons.com

                                                    7
20828867.1
   Case: 5:20-cv-00046-DCR Doc #: 1 Filed: 02/06/20 Page: 8 of 8 - Page ID#: 8




                                           and

                                           Jason T. Ams
                                           Dentons Bingham Greenebaum LLP
                                           300 West Vine Street, Suite 1200
                                           Lexington, Kentucky 40507
                                           Telephone: (859) 231-8500
                                           Fax: (859) 255-2742
                                           jason.ams@dentons.com




                                       8
20828867.1
